Citation Nr: 1010547	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from January 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was previously remanded in April 2008 for 
further evidentiary development.  

The Board recognizes that the RO up to the present has 
developed and adjudicated the claim with regard to the issue 
as it was framed by the Veteran, i.e., a claim seeking 
service connection for PTSD, as indicated in the April 2008 
remand.  However, while this case was in remand status, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disability which may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, 
and any other pertinent information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In compliance with the 
Court's holding, because the evidentiary record contains 
several diagnoses of a psychiatric disability, the Board has 
recharacterized the issue as reflected on the first page of 
the present decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

As noted above, this case was previously remanded in April 
2008 for further evidentiary development.  Unfortunately, 
however, a review of the record reveals that another remand 
is required in this case, for the reasons explained herein.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the Veteran is afforded every 
possible consideration with respect to his claim, in accord 
with the most recent holding of the Court.  

The Veteran contends that he experienced numerous stressful 
events during his service in Vietnam which caused him to 
develop a psychiatric disorder, namely PTSD.  His DD Form 214 
and service personnel records show that he served as an 
automotive body repairman assigned to the 637th 
Transportation Squadron, redesignated as the 31st 
Transportation Squadron, which was assigned to the Tuy Hoa 
Air Base in the Republic of Vietnam from December 1966 to 
October 1967.  It is also noted that the Veteran is in 
receipt of several medals, awards, and decorations to include 
the National Defense Service Medal, Vietnam Service Medal, 
and Republic of Vietnam Campaign Medal.  However, none of 
those awards or decorations indicates that the Veteran 
engaged in combat with the enemy.  Thus, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor 
events, in order to establish service connection for PTSD.  
See West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

This case was previously remanded in April 2008 in order to 
attempt to verify the Veteran's claimed stressor events.  At 
that time, the Board identified the following two potentially 
verifiable stressor events: (1) the Veteran had reported 
that, in approximately July to August 1967, C-130 planes 
refueled at Tuy Hoa Air Base and he had to assist in 
unloading approximately 50 body bags from the airplane; and 
(2) the Veteran reported that, in approximately March to May 
1967, members of his squadron were shot and killed by enemy 
fire.  The Board also noted that the record indicated that 
the Veteran had been diagnosed with PTSD.   

At VA's request, the U.S. Army and Joint Services Records 
Research Center (JSRRC) researched various sources and 
provided a summary of its findings in an effort to verify the 
Veteran's claimed in-service stressor events.  In the 
summary, it is noted that the JSRRC researched the U.S. Air 
Force (USAF) Station List for 1967 and found that the 637th 
Transportation Squadron, 637th Combat Support Group (CSG), 
was stationed at Tuy Hoa Base, Phu Yen Province.  The JSRRC 
researched the July 1 to September 30, 1967, History 
submitted by the 31st Tactical Fighter Wing, higher 
headquarters for 31st Transportation Squadron, 31st CSG, hich 
was 

also stationed at Tuy Hoa Air Base.  The history stated that 
there were some changes and realignment of two units on July 
15, 1967, and that all 637th CSG activities were deactivated 
and reactivated as 31st CSG units.  However, the history did 
not document enemy attacks at Tuy Hoa AB during the July to 
August 1967, time frame.  The JSRRC also researched the 
available USAF Casualty data and a book for the period 
covering March to August 1967 and was unable to document 
enemy attacks at Tuy Hoa during the period.  

In addition, the JSRRC noted that the Operational Report - 
Lessons Learned (OR-LL) submitted by the United States Army 
Vietnam (USARV) stationed at Tuy Hoa, for the period ending 
July 31, 1967, noted that on June 16, 1967, enemy forces 
launched what appeared to be coordinated attacks in the 
general vicinity of Tuy Hoa.  The OR-LL submitted by the 1st 
Logistical Command, stationed at Tuy Hoa, for the period 
ending approximately July 31, 1967, showed that on July 12, 
1967, unknown persons had placed an unknown amount and type 
of explosives in the storage area, which caused a blast 
resulting in the storage tanks being set afire, but no 
casualties were reported.  The JSRRC further researched the 
Daily Staff Journal submitted by the 1st Logistical Command 
and found that on August 11, 1967, the Tuy Hoa area began 
receiving sporadic gunfire throughout the perimeter and a 
Gray alert was initiated, with no U.S. casualties reported.  

On remand, the Veteran was also afforded with a mental 
disorders examination in March 2009, by a VA psychologist.  
It is noted in the examination report that the Veteran's 
claims folder and medical records were reviewed.  After 
interview and examination of the Veteran, the examining 
psychologist diagnosed the Veteran with cannabis abuse and 
adjustment disorder with depression and anxiety on Axis I.  
The psychologist did not include a diagnosis of PTSD.  The 
examining psychologist also concluded that the Veteran's 
mental illnesses were not caused by his service but were 
"permanently aggravated" by his service.  

As explained above, the Board must consider whether any 
current psychiatric disability, PTSD or otherwise, is related 
to the Veteran's period of active military service.  See 
Clemons, supra.  However, the Board finds that the evidence 
of record is inadequate to resolve such issue(s) at this 
time.  

With particular regard to the Veteran's claimed PTSD, the 
Board notes that there appears to be conflicting medical 
evidence regarding whether he actually suffers from PTSD and, 
if so, whether such diagnosis is related by competent medical 
opinion to the stressor events alleged by the Veteran.  While 
PTSD was diagnosed at the September 2002 examination for 
Social Security disability benefits and the March 2003 VA 
compensation and pension PTSD examination, and VA treatment 
records from November 2001 to March 2003 show treatment for 
multiple mental disorders to include PTSD, depression, and 
polysubstance abuse, the March 2009 VA mental disorders 
examining psychologist did not find that the Veteran suffered 
from PTSD.  In addition, upon further review of the 
examination report, it is unclear whether the psychologist 
concluded that the Veteran no longer suffers from PTSD or 
that the Veteran has been misdiagnosed and has not suffered 
from PTSD at any time relevant to the current claim/appeal.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding 
that the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.). 

The Board further notes that no mental health professional 
who has diagnosed PTSD has linked the diagnosis to a specific 
claimed in-service stressor event.  The material issue of 
whether the Veteran has a current diagnosis of PTSD requires 
clarification because, unlike other diagnoses of mental 
disorders as to which manifestations in service are typically 
shown to establish service connection on a direct basis, 
service connection for PTSD only requires:  (1) a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a); (2) combat status or credible supporting evidence 
that one or more claimed in-service stressors actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).    
    
In regard to other diagnoses of a mental disorder, the Board 
notes that the March 2009 examining psychologist concluded 
that the Veteran currently suffers from cannabis abuse and 
adjustment disorder with depression and anxiety.  The 
examiner 

also expressed the opinion (without providing any supporting 
rationale and without describing any evidence indicative of 
pre-existing mental disability upon entry into service, 
worsening of such pre-existing disability during service, and 
continuity of such condition after service) that those non-
PTSD disorders were permanently aggravated by service.  
However, the service treatment records (STRs) show that the 
Veteran was psychiatrically evaluated as normal at the 
January 1965 entrance examination, and are devoid of any 
findings or treatment for a psychiatric disorder during 
service. 

The Veteran was psychiatrically evaluated as normal at 
separation from service, and specifically denied having any 
psychiatric problems on his September 1968 report of medical 
history.  It is further observed that service personnel 
records show that the Veteran was described as "well-
qualified" and having "outstanding professional skill and 
initiative", which does not appear to indicate mental 
distress in service.  Moreover, the first diagnosis of a 
mental disorder of record is not shown until many years after 
service. 

Under the law, aggravation may not be conceded where the 
claimed pre-existing disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).  Moreover, with respect to the 
Veteran's cannabis abuse, direct service connection may be 
granted only when a disability was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, such 
as in this case, the result of his abuse of alcohol or drugs.  
38 C.F.R. § 3.301.  Because the examining psychologist 
offered no rationale in support of her conclusion and the 
basis of her conclusion is unclear, her opinion that any of 
the Veteran's current mental disorders were aggravated by 
service is deemed to be inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).   




Thus, in consideration of the foregoing, the Board finds that 
a remand for another mental disorders examination and medical 
nexus opinion by a psychiatrist in connection with the 
current claim is warranted.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another mental 
disorders examination to be conducted by a 
psychiatrist for his claimed psychiatric 
disability or disabilities.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
psychiatrist should be accomplished and all 
findings reported in detail. 

a.  The psychiatrist must identify 
any psychiatric disorder which has 
been demonstrated by the Veteran 
since filing his claim on May 29, 
2002.  If the Veteran is not shown 
to have a current diagnosis of PTSD 
or any other psychiatric disability, 
the psychiatrist should thoroughly 
explain the basis of his or her 
opinion.  Notably, judicial 
precedent provides that the 
requirement that a "current" 
disability be present is satisfied 
when a claimant has a disability at 
the time a claim for VA disability 
compensation is filed or during the 
pendency of that claim.  


b.  The psychiatrist must state 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any such 
identified current psychiatric 
disorder was caused by, or was 
initially manifested during, the 
Veteran's active military service, 
to include consideration of any 
symptomatology shown therein or any 
incident or event therein; or 
whether such causation or initial 
manifestation is unlikely (i.e., 
less than a 50-50 probability).  

c.  If a current diagnosis of PTSD 
is found, the psychiatrist must 
specifically identify which in-
service stressor event(s) caused the 
Veteran's PTSD.   

d.  If the psychiatrist believes 
that the Veteran has a psychiatric 
disorder which was present prior to 
service, the examiner should 
thoroughly explain the basis of that 
belief and specifically opine as to 
whether there is clear and 
unmistakable evidence (i.e., obvious 
or manifest) that such disorder 
developed prior to service, and, if 
so, whether there is also clear and 
unmistakable evidence (i.e., obvious 
or manifest) that such disorder was 
not aggravated during service. 

e.  The psychiatrist should provide 
a thorough discussion of the 
Veteran's psychiatric history in the 
examination report, specifically 
address the opinion of the March 
2009 VA mental disorders examiner, 
and confirm that the claims folder 
(which now comprises two volumes) 
has been reviewed.

f.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

g.  Note:  The term "aggravated" 
in the above context refers to a 
permanent worsening of the pre-
existing or underlying condition, as 
contrasted to temporary or 
intermittent flare-ups of symptoms 
which resolve with return to the 
baseline level of disability, and 
does not include an increase in the 
disorder which is due to the natural 
progress of the condition.

h.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the report, and explain why this 
is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given an 
appropriate period of time for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

